internal_revenue_service number release date index number ----------------------------------- ------------------------------------------------- ----------------------------- ---------------------------- in re ------------------------------------ ----------------------------- ---------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-143622-03 date april do --------------------------------------------------- legend decedent spouse state state county trust reinstated trust foundation trust trust trust agreement partnership court trustees date date date date date date date b dollar_figuref ---------------------------- ----------------------------------------------------- ------------ ---------- ----------------- --------------------------------------------------------------------------------------- ------------ ---------------------------------------------------------------- -------------------------------------------------------------------- ------------------------------------------------------------------ ---------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------- --------------------------------------------------------------------------------------- ------------ ------------------------------------------------ ------------------------------------------------- ---------------------------------------------------------- --------------------------- --------------------------- ------------------------ ------------------ ------------------ ------------------ ------------------ ------ ----------- ----------- ---------- --------------- ----------- ------------- ---- ----------- --------------- dollar_figureg dollar_figureh dollar_figures dollar_figurep dollar_figurew x dollar_figurey dollar_figuret dear -------------- this is in response to your authorized representative’s submission dated date on behalf of the trustees of reinstated trust seeking a ruling on the estate_tax consequences of a proposed reformation of reinstated trust according to the facts submitted on date decedent and spouse entered into an ante-nuptial agreement agreement in general under the terms of the agreement in consideration of the couple’s intended marriage and other consideration decedent and spouse each agreed to release the other from any and all claims or right that he or she might have in the others property under state law or otherwise by reason of their marriage during both their lifetimes and upon the death of either decedent agreed that within_12_months of their marriage he would create and fund an inter_vivos_trust to provide the benefits described below the benefits are to commence on the date of decedent’s death provided spouse is living with decedent as his lawfully wedded wife at the time of decedent’s death further the benefits are to be paid to spouse free from all estate inheritance succession or other death taxes the benefits provided to spouse under the agreement are as follows ----------- level salary a sum equal to b of the salary of a member of the --- ----------------- to be paid in semi-annual installments for so long as she remains unmarried adjusted yearly to remain consistent with adjustments to the salary paid to members of the ---------- but in no event less than dollar_figureg annually maintenance payment a monthly sum to be paid for spouse s life equal to the cost of maintaining the home of the parties at the time of decedent s death including rent utilities maintenance repair and cleaning services the determination of which is left to the trustee s discretion and not subject_to challenge rent free use of condominium either dollar_figureh paid semi-annually or the rent- free use of decedent s condominium in state without any actual cost or expense to spouse to be paid for spouse s life spouse must choose in writing at the beginning of each year which benefit to receive medical and dental expenses all medical and dental expenses_incurred by spouse not otherwise paid during her life or reimbursed from some other source or by professional courtesy agreements lump sum payment the trustee is to pay spouse the sum of dollar_figurey within six months of decedent’s death decedent created trust a revocable_trust one year later in year in accordance with the terms of agreement trust was funded with an x interest in partnership decedent retained the right to receive trust income for his life and on his death the benefits described in the agreement were to be paid to spouse however the trust provides that it is to terminate on spouse’s death or remarriage at which time the corpus is to pass to foundation a charitable_organization described in sec_501 of the code on the other hand under agreement the benefits other than the cabinet level salary continue for spouse s life regardless of whether spouse remarries in year decedent revoked trust in year he reinstated trust the reinstated trust providing the same terms with regard to the maintenance payment rent free use payment medical payment and -------------------salary as contained in trust under the terms of reinstated trust decedent designated himself as sole trustee and foundation as the remainder beneficiary upon spouse’s death or remarriage decedent reserved to himself the right to alter amend or revoke reinstated trust or to add or withdraw assets from reinstated trust decedent recontributed the same assets to reinstated trust as were initially contributed to trust reinstated trust was funded with an x interest in partnership on date decedent executed a first amendment to reinstated trust which directed that trustees serve as the sole successor trustees of the trust upon decedent’s death decedent died on the same day a resident of county state at the time of decedent’s death decedent and spouse were married and living together as husband and wife reinstated trust became irrevocable upon decedent’s death it is represented that spouse the trustees of reinstated trust and foundation agree that the terms of the reinstated trust regarding the maintenance payments rent free use and medical payments to spouse should be reformed to conform to the terms of the agreement the parties agree that a payment of dollar_figurep each year will provide spouse with the -------------------salary that she is entitled to under agreement the benefit will be paid to spouse for life or until her remarriage the parties also agree that a total amount of dollar_figurew per year for spouse’s life will be sufficient to provide the payments to spouse for maintenance rent free use and medical_expenses provided under agreement the payments are to be made quarterly for spouse’s life the one-time payment to spouse of dollar_figurey as provided for in agreement has already been paid the trustees of reinstated trust filed a petition on date a date that is within days after the due_date of decedent’s estate_tax_return including extensions with court to conform reinstated trust to the agreement and to reform reinstated trust pursuant to sec_2055 of the code as a result of discussions with the irs upon receipt of a favorable ruling the trustees will amend the petition to conform to the proposed reformation approved by the irs as described below the assets of reinstated trust will be divided into three trusts trust is to be held as a separate trust that is intended to qualify as a charitable_remainder_annuity_trust described in sec_664 trust will be funded with cash or other_property with a total value on the date of distribution of dollar_figuret trust will pay to spouse for her life an annual annuity amount of dollar_figurew on spouse’s death trust will terminate and the trust corpus will be paid to foundation trust is to be held as a separate trust that is intended to qualify as charitable_remainder_annuity_trust described in sec_664 trust will be funded with cash or other_property with a total value on the date of distribution of dollar_figures trust will pay to spouse for her life or until her remarriage an annual annuity amount of dollar_figurep on spouse’s death or her remarriage whichever occurs first trust will terminate and the trust corpus will be paid to foundation trust is to be held as a separate trust that is intended to qualify as a charitable_remainder_annuity_trust described in sec_664 trust will be funded with the balance of the property remaining in reinstated trust trust will pay to spouse for her life an annual annuity amount of dollar_figuref in addition trust will pay foundation for spouse’s life an annuity to be determined at the time trust is funded that will qualify as a guaranteed annuity described in sec_20_2055-2 of the estate_tax regulations on spouse’s death trust will terminate and the trust corpus will be paid to foundation the following rulings are requested the reformation of reinstated trust into trust trust and trust will constitute a qualified_reformation under sec_2055 and the present_value of the remainder interests in trust trust and trust will qualify for the estate_tax charitable deduction under sec_2055 the present_value of the annuity payments to foundation payable under trust will qualify for the estate_tax charitable deduction under sec_2055 of the code the present_value of spouse’s lifetime annuity interests payable under trust trust and trust will qualify for the estate_tax_marital_deduction under sec_2056 and sec_2056 law and analysis ruling sec_1 and sec_664 provides that for purposes of sec_664 a charitable_remainder_annuity_trust is a_trust a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less frequently than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of creation of the trust for a terms of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for the uses of any person other than an organization described in sec_170 c following termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or a part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined in sec_664 and d the value determined under sec_7520 of the remainder_interest passing to charity is at least percent of the initial net fair_market_value of all property placed in the trust sec_664 provides generally that if a_trust would but for a qualified_contingency meet the requirements of sec_664 or a then the trust shall be treated as meeting such requirements under sec_664 the term qualified_contingency means any provision of a_trust which provides that upon the happening of a contingency the payments described in sec_664 or sec_2 as the case may be will terminate not later than such payments would otherwise terminate under the trust finally under sec_664 for purposes of determining the amount of any charitable_contribution or the actuarial value of any interest a qualified_contingency is not to be taken into account sec_2001 of the internal_revenue_code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for the use charitable religious scientific literary or educational organizations described in sec_2055 - a sec_2055 provides that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in ' a no deduction shall be allowed under sec_2055 for the interest which passes or has passed to the person or for the use described in sec_2055 unless-- a in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 or b in the case of any other interest such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_2055 provides for the reformation of interests to comply with the requirements of sec_2055 sec_2055 provides that a deduction shall be allowed under sec_2055 in respect of any qualified reformation-- sec_2055 provides that for purposes of ' e the term qualified_reformation means a change_of a governing instrument by reformation amendment construction or otherwise which changes a reformable_interest into a qualified_interest but only if- i any difference between i the actuarial value determined as of the date of the decedent's death of the qualified_interest and ii the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest ii in the case of-- i a charitable_remainder interest the nonremainder interest before and after the qualified_reformation terminated at the same time or ii any other interest the reformable_interest and the qualified_interest are for the same period and iii such change is effective as of the date of the decedent's death sec_2055 defines the term reformable_interest to mean any interest for which a deduction would be allowable under ' a at the time of the decedent's death but for the split-interest rules of ' e under sec_2055 the term reformable_interest does not include any interest unless before the remainder vests in possession all payments to persons other than an organization described in sec_2055 are expressed either in specified dollar amounts or a fixed percentage of the fair_market_value of the property sec_2055 provides however that the restriction in sec_2055 does not apply to any interest if a judicial proceeding is commenced to change such interest into a qualified_interest not later than the 90th day after the last date including extensions for filing an estate_tax_return if an estate_tax_return is required to be filed the interest passing to foundation under reinstated trust is a reformable in this case under the terms of reinstated trust an interest in the trust will pass sec_2055 provides that for purposes of sec_2055 the term qualified_interest means an interest for which a deduction is allowable under sec_2055 for both charitable and non-charitable purposes reinstated trust however does not meet the requirements of sec_664 described above therefore the property passing to reinstated trust does not qualify for the estate_tax charitable deduction under sec_2055 interest within the meaning of sec_2055 because the value of the charitable interest at the date of decedent’s death was ascertainable and hence severable from the non-charitable interest prior to the enactment of sec_2055 such an interest would have been deductible under sec_2055 see sec_20_2055-2 of the estate_tax regulations although the payments to spouse were not expressed in specified dollar amounts or a fixed percentage of the fair_market_value of the property as required by sec_2055 a judicial proceeding was commenced as provided under sec_2055 before the 90th day after the last date including extensions for filing decedent’s estate_tax_return date of decedent’s death of the qualified_interest and the actuarial value as so determined of the reformable_interest does not exceed percent of the actuarial value as so determined of the reformable_interest the nonremainder interest terminates at the same time both before and after the reformation and the reformation is effective as of the date of decedent’s death recently submitted proposed reformation as described above and provided that trust trust and trust as judicially reformed are valid trusts under applicable state law and provided that trust trust and trust as reformed satisfy the requirements of sec_664 and the applicable regulations we conclude based on the facts submitted and representations made as follows trust will be a qualified_reformation within the meaning of sec_2055 therefore an estate_tax charitable deduction will be allowable under sec_2055 for the present_value of the charitable_remainder interests in trust trust and trust provided that the judicial reformation of reinstated trust conforms with the most in addition the difference between the actuarial value determined as of the the proposed reformation of reinstated trust into trust trust and determined under sec_20_2055-2 in this regard we note that in accordance with sec_664 in determining the present_value of the charitable_remainder interest in trust the qualified_contingency the possibility that the trust will terminate on spouse’s remarriage is not taken into account qualifies as a guaranteed annuity within the meaning of sec_2055 of the code and sec_20_2055-2 of the estate_tax regulations a charitable deduction will be allowed under sec_2055 based on the present_value of the annuity interest created determined in accordance with sec_20_2055-2 with respect to trust assuming the annuity amount payable to foundation ruling sec_2056 provides that for purposes of the tax imposed by ' the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail no deduction is allowed with respect to such interest - a if an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money s worth from the decedent to any person other than such surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse only beneficiary of a qualified_charitable_remainder_trust who is not a charitable_beneficiary nor an esop_beneficiary sec_2056 will not apply to any interest in such trust which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that if the surviving_spouse of the decedent is the under sec_2056 the term acharitable beneficiary means any beneficiary that is an organization described in sec_170 under sec_2056 the term aqualified charitable_remainder_trust means a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 in the present case spouse is the only beneficiary under trust trust and trust who is not a charitable_beneficiary assuming that trust trust and trust as reformed will qualify as charitable_remainder annuity trusts under sec_664 as reformed the present_value of spouse’s annuity interests under trust trust and trust will qualify for the estate_tax charitable deduction pursuant to sec_2056 plr-143622-03 this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely special industries enclosures george masnik chief branch office of passthroughs and copy for sec_6110 purposes copies of this letter cc
